361 N.W.2d 68 (1985)
In the Matter of the Application for the DISCIPLINE OF Robert D. REUTTER, an Attorney at Law of the State of Minnesota.
No. C4-84-1032.
Supreme Court of Minnesota.
January 25, 1985.
*69 Michael J. Hoover, Dir. of Lawyers Professional Resp. Bd., Richard J. Harden, Asst., St. Paul, for appellant.
Robert D. Reutter, Sioux Falls, S.D., Pro Se.
Heard, considered, and decided by the court en banc.
PER CURIAM.
The Minnesota Lawyers Professional Responsibility Board has petitioned this court for disciplinary action against respondent Robert D. Reutter, recommending disbarment. We concur with the Board's recommendation and disbar respondent.
On March 22, 1984, respondent was found guilty on two counts of aiding and abetting in the distribution of cocaine in Circuit Court, Second Judicial Circuit, Minnehaha County, South Dakota. Respondent was also found guilty of one count of conspiracy to distribute cocaine. The convictions were for illegal conduct covering a period of almost 2 years from March 1981 to January 1983. On May 18, 1984, the South Dakota court sentenced respondent to 14 years imprisonment in the South Dakota State Penitentiary.
One of respondent's co-conspirators in the crimes committed was David J. Trygstad. Trygstad was formally a licensed Minnesota attorney. On January 21, 1983, Trygstad pled guilty to two counts of conspiracy to distribute cocaine and was sentenced to 5 years imprisonment in the South Dakota State Penitentiary. This court, upon stipulation, disbarred Trygstad on August 9, 1983. See In re Trygstad, 338 N.W.2d 9 (Minn.1983).
Respondent failed to answer the director's petition in these proceedings although he was personally served on June 28, 1984 nor has he otherwise appeared. The charges in the director's petition are therefore deemed admitted.
We have already disbarred respondent's co-conspirator Trygstad. We find no mitigating circumstances to distinguish this case from other cases where we have disbarred lawyers for being convicted of serious felonies.
Robert D. Reutter is herewith disbarred from the practice of law in the State of Minnesota.